NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-3301
                                      ___________

                          ELIZABETH LIGGON-REDDING;
                       STEWART LIGGON; *MINORS S, D & K,
                                                      Appellants

                                             v.

                 **BANK OF AMERICA, NATIONAL ASSOCIATION

                       Elizabeth Liggon-Redding; Stewart Liggon,
                                                          Appellants

               *(Dismissed pursuant to the Court’s Order dated 3/31/2015)
                **(Amended pursuant to Clerk’s Order dated 6/01/2015)
                     ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-12-cv-00827)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 20, 2016

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                              (Opinion filed April 21, 2016)
                                     ___________

                                        OPINION *

*This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                       ___________
PER CURIAM

       Elizabeth Liggon-Redding and her son Stewart Liggon appeal from the final order

of the District Court directing the closure of this case. We will affirm as to Liggon-

Redding. As to Liggon, this appeal is dismissed. 1

                                              I.

       Liggon-Redding is a frequent pro se litigant. In this case, she filed suit against the

entity now known as Bank of America, National Association (“BOFA”). She did so on

her own behalf and purportedly on behalf of Liggon and his three minor children as well.

The District Court dismissed her cursory complaint without prejudice, and she filed an

amended complaint. Liggon-Redding alleged that BOFA discriminated against Liggon

on the basis of his race and disability in setting a high interest rate on a mortgage

obtained by Liggon and his wife. Liggon-Redding further alleged that BOFA unlawfully

instituted eviction proceedings, trespassed on Liggon’s property, and stole certain of his

belongings. Only Liggon-Redding signed the initial and amended complaints.

       BOFA moved to dismiss the amended complaint on standing and other grounds,

and the District Court granted that motion and dismissed the amended complaint on

October 21, 2013. Among other things, the District Court concluded that Liggon-


1 Liggon-Redding has purported to file various documents with this Court on Liggon’s
behalf. Our Clerk advised appellants that documents filed on Liggon’s behalf would be
deemed filed by him only if he personally signed them. Liggon-Redding has filed a brief,
but Liggon neither signed it nor filed a brief of his own. Thus, this appeal is dismissed as
to Liggon pursuant to Fed. R. App. 3(a)(2) and 3d Cir. L.A.R. Misc. 107.2(b), for failure
                                              2
Redding pleaded no facts suggesting that she has standing to assert any claims on her

own behalf and that she is not permitted to represent her family members pro se. The

District Court’s dismissal was once again without prejudice, however, and it gave

Liggon-Redding time to file a second amended complaint and to hire a lawyer if she

wished the interests of the other named plaintiffs to be represented.

        Liggon-Redding responded by filing motions for appointment of counsel and an

extension of time to amend her complaint. The District Court denied her motion for

counsel but granted her an extension of time to amend. Liggon-Redding appealed from

that order at C.A. No. 13-4612, and we dismissed her appeal for lack of jurisdiction.

Thereafter, the District Court granted Liggon-Redding another extension of time to

amend. Liggon-Redding instead filed a motion to reconsider appointing counsel, and the

District Court denied that motion but granted her one final extension of time to amend.

The District Court also warned her that it would close the case if she failed to do so.

        Liggon-Redding instead filed a document captioned as “plaintiff attempt to try to

submit an amended complaint and be allowed to turn this complaint into a class action

law suit and appointment of counsel.” Liggon-Redding sought to initiate a class action

against BOFA on the basis of its alleged noncompliance with a consent decree in a

different case and again requested appointment of counsel. The District Court denied her

requests and finally closed the case on July 7, 2014. Liggon-Redding appeals.



to file a brief.
                                             3
                                             II.

       We deem the District Court’s July 7 order a final decision closing the case with

prejudice. We thus have jurisdiction pursuant to 28 U.S.C. § 1291. Liggon-Redding,

however, has not properly placed any issue before us for review. A litigant in Liggon-

Redding’s position might challenge the District Court’s legal analysis in dismissing the

amended complaint, its denial of counsel, or its decision to close the case. Liggon-

Redding’s notice of appeal mentions the denial of counsel and class-action status, but her

brief on appeal does not mention those issues or any of the District Court’s rulings at all.

Thus, as BOFA argues, Liggon-Redding has waived all potential issues on appeal. 2

       Nevertheless, we have reviewed the District Court’s rulings and perceive no abuse

of discretion in its case management decisions or its denial of Liggon-Redding’s requests

for counsel. Appointment of counsel generally requires some potentially meritorious

claim, see Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993), and Liggon-Redding has

never raised anything in the District Court or in this one suggesting that she has standing


2 We previously denied Liggon-Redding’s motions for appointment of counsel in this
Court and to stay this appeal, and we directed her to file a brief if she wished to proceed.
Liggon-Redding has titled her brief “plaintiffs [sic] attempt at the ordered brief.” The
brief is approximately one page long, and it mentions only an apparent refinance of the
mortgage, an attorney’s performance in an unidentified proceeding, and the recent
occupation of federal land in Oregon. None of these issues is relevant to any of the
District Court’s rulings. We treat pro se litigants with indulgence in certain respects but,
“[a]t the end of the day, . . . they must abide by the same rules that apply to all other
litigants.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). And
Liggon-Redding is an experienced pro se litigant who is well-aware of the briefing
requirements and has filed briefs in other cases.

                                             4
to assert any potentially meritorious claim against BOFA. Nor may she represent her

family members pro se. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-83 (3d

Cir. 1991). Thus, the District Court also did not err in dismissing Liggon-Redding’s

amended complaint or abuse its discretion in declining to grant her a seventh opportunity

to amend.

                                           III.

      For these reasons, we will affirm the judgment of the District Court as to Liggon-

Redding. As to Liggon, this appeal is dismissed.




                                            5